Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 14-16 withdrawn 
Claim 1-13 elected and pending 

Election/Restrictions
Applicant’s election without traverse of 1-13 in the reply filed on 02/03/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Detig (PG Pub 2006/0071084 A1).
Consider Claim 1, Detig teaches the process of equipping an electronic component/silicone chip (10) to an antenna [0017]. Detig teaches of printing and antenna onto a substrate using metal toner/ink (electrically conductive sinterable material) then the process of drying the antenna, then the process of mechanically placing an electronic equipment (silicone die) so that the antenna and electrode pads of the silicone die are connecting to each other, then 
Consider Claim 2, Detig teaches the step of printing the antenna using sinterable material ink, using electrically conductive metal particles, which are sinterable in the last heating step (claim 13).
Consider Claim 4, Detig teaches the printing of the antenna structure on a carrier substrate using inkjet (claim 9).
Consider Claim 5, Detig teaches the heating steps to include the initial heating to dry the antenna structure which is below the sintering temperature of the ink for the preliminary adhesive–free mechanical connection of the electronic component with the antenna structure (claim 13).
Consider Claim 8, Detig teaches the process of encapsulating where the protective coating the electronic structure (silicon die) on the antenna structure on the substrate (claim 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Detig (PG Pub 2006/0071084 A1) in view of Kowalski (PG Pub 2006/0159838 A1).
Consider Claim 3, Detig teaches the previously disclose in claim 2. 
Detig does not teach the ink include antioxidant/reducing agent.
However, Kowalski is in the process forming printable electronic feature by applying conductive ink onto a substrate [0007], where the substrate is made of paper [0018], where the electronic feature is RFID tag antenna printed onto paper [0144]-[0145], where the printing process is performed using inkjet device [0100], where the electronic ink comprises metal nano particles [0037] metal particles such as Copper and or silver [0044]. Kowalski teaches the process of drying, heating and sintering the electronic ink [0123]. Kowalski teaches the electronic ink comprises metallic particles and reducing agent/antioxidant [0035]. 
A person having ordinary skill in the art before the effective date of the claimed invention would combine Detig and Kowalski to use antioxidant/reducing agent, to react with the metal particles in the electronic ink forming elemental metal [0089].
Claims 6-7 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Detig (PG Pub 2006/0071084 A1) in view of Ito (PG Pb 2007/0281391 A1).
Consider Claims 6-7 and 12, Detig teaches the process of heating the center the antenna structure and the placement of the electronic component onto the antenna structure as taught in claim 1. 
Detig does not teach the heating temperature for the sintering step, the process of transferring the electronic component.
However, Ito is in the process of forming/equipping antenna structure (26) with an electronic component/integrated circuit (24) ([0072], Fig. 1C). Ito teaches the process of applying the electronic component (24) to an antenna structure (26), where the antenna structure (26) is formed on a carrier substrate (25) ([0072], Fig. 1C), where the antenna structure is made from conductive material by printing method on a flexible substrate [0084], flexible substrate such as paper [0183]. Ito teaches the process of pressing using bonding unit (mechanically connecting) to attach/equipping the antenna structure within electronic component [0080], and the heating using heating unit of the antenna structure with the attached electronic component/integrated circuit to a temperature between 25-500℃ [0083]. Ito teaches the step of applying electronic component (24), to the antenna structure (26) is performed by direct transfer process (Fig. 4A-B). Ito teaches the process where the carrier substrate (25) is in form of a tape and is transported alone the longitudinal direction represented by arrow (35) (Fig. 1A, [0071]), and where plurality of antenna structures (26) are provided on the carrier substrate (25) along a second direction which run at an angle to the longitudinal direction (with zero angle or parallel direction) in five parallel tracks (Fig. 1A, [0071]), where plurality electronic component (24) is In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Detig with Ito to sinter the antenna structure trap lease 250℃, and to direct transfer the electronic component to the antenna structure, with reasonable expectation of success.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Detig (PG Pub 2006/0071084 A1) in view of Tuttle (US Pat. 6,045,652). 
Consider Claim 9, Detig teaches the previously disclose in claim 8.
Detig does not teach the process of applying the encapsulation.
However, Tuttle is in the process of forming an RFID tag having antenna (34, 36) connected electronically to chip (32) (abstract, Fig. 3), teaches the process of encapsulating the electronic chip (32) with encapsulation material such as Glop Top material (58) (Col. 8, line 32-36) where glob top material is known to be liquid material, thus encapsulation in a contactless manner. Tuttle teaches the process of curing (step 510) the liquid after the encapsulation process (step 500) (Col. 14, lines 21-31).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Detig with Tuttle to encapsulate the electronic component/Chip, to provide with a protection to the electronic component from mechanical damage (Col. 14, lines 23-26).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Detig (PG Pub 2006/0071084 A1) in view of Forster (PG Pub 2006/0226983 A1). 
Consider Claims 10-11, Detig teaches the previously disclosed in claim 1 above.
Detig does not teach the process of sensor-based inspection of the formed antenna structure having an electronic component, or the following steps of controlling the pass/failed product or the removing of the full to product from the process line.
However, Forster is in the art of forming RFID having antenna structure [0018], teaches of inspecting using sensor-base inspection system such as camera or other optical visual systems and process of identify the defective/damaged or poorly formed antenna in order to reject/remove the defective product, subsequent to the inspection step [0028], which the inspection using the camera is controlled by controller (206) (Fig. 2, [0045]).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Detig with Forster to inspect the antenna structure/electronic component using sensor–base inspection and controlled the subsequent process of removing the defective product, to provide with a reliable product being a defect free product.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Detig (PG Pub 2006/0071084 A1) ) in view of Kowalski (PG Pub 2006/0159838 A1) and in further view of Ito (PG Pb 2007/0281391 A1) and in further view of Tuttle (US Pat. 6,045,652), and in further view of Forster (PG Pub 2006/0226983 A1).
Consider Claim 13, the combined Detig (with Kowalski and Ito and Tuttle and Forster) teaches the previously disclosed in claims 3-12, as taught above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718